Exhibit 99.1 NEWS RELEASE YAMANA PROVIDES EXPLORATION UPDATE Toronto, Ontario, January 7, 2010 ─ YAMANA GOLD INC. (TSX: YRI; NYSE: AUY; LSE: YAU) today announced an exploration update and provided its exploration objectives for 2010. Highlights from the 2009 exploration program included: • New gold mineralized zone, Suruca, discovered at Chapada, traced along strike by at least 500 metres and average thickness of 70 metres. The discovery hole SU-11 returned 81.0 metres of 1.2 g/t Au. • New mineralized zone discovered at Fazenda Brasileiro, Lagoa do Gato, traced along strike for 1,200 metres and open in all directions with three separate gold mineralized zones.Lagoa do Gato exhibits substantially higher grade than the current mineral reserve grade at Fazenda Brasileiro.Drilling indicated economic grades and widths: • FLG-010: 12.4 metres of 3.33 g/t Au • FLG-016: 22.0 metres of 3.62 g/t Au • FLG-017: 37.0 metres of 2.34 g/t Au • FLG-022: 22.0 metres of 5.50 g/t Au • FLG-026: 14.8 metres of 7.04 g/t Au • New mineralized zone discovered at Jacobina, Lagartixa, which is the displaced northern continuation of the Canavieiras deposit. Lagartixa exhibits substantially higher grade than the current mineral reserve grade at Jacobina. Drilling has tested the gold mineralized reefs for 600 metres of strike length.The discovery hole LGX-02 returned 3 metres of 6.03 g/t Au. • Positive drill results confirmed and extended the Jordino deposit at Pilar. Drill holes have extended the Pilar deposit down dip.Selected deep holes include: • JD123: 4.0 metres of 6.67 g/t Au • JD125: 0.7 metres of 6.56 g/t Au • JD129: 1.0 metres of 16.35 g/t Au • New gold mineralized zone, Salamanca, discovered within 10 kilometres of Gualcamayo.Drilling has delineated mineralization along a strike length of at least 250 metres which is still open along strike. The best results received from latest drilling include: • 09S-01: 30.0 metres of 1.72 g/t Au • 09S-03: 52.75 metres of 2.9 g/t Au • 09S-14: 63.7 metres of 1.1 g/t Au • Two new vein deposits, Centenario and Polvorin, discovered at Minera Florida.Both deposits are located near current mine infrastructure.Selected results include: • ALH0075: Centenario: 5.15 metres of 11.39 g/t Au, 17 g/t Ag and 2.21% Zn • ALH0686: Centenario: 13.65 metres of 9.02 g/t Au, 18 g/t Ag and 0.76% Zn • ALH0739: Centenario: 6.72 metres of 11.14 g/t Au, 179 g/t Ag and 1.05% Zn • ALH0006: Polvorin: 7.39 metres of 5.50 g/t Au, 9 g/t Ag and 1.66% Zn • ALH0674: Polvorin: 2.25 metres of 11.60 g/t Au, 49 g/t Ag and 1.94% Zn • ALH0810: Polvorin: 2.05 metres of 12.79 g/t Au, 9 g/t Ag and 1.55% Zn Yamana’s 2010 exploration budget is expected to be approximately US$75 - $80 million with the goal of increasing mineral reserves and mineral resources. Main areas of focus in 2010 include: • Define size potential of new mineralized zone, Suruca, at Chapada • Focus Jacobina exploration towards discovery and extension of higher grades at Canavieiras and new mineralized zones • Extend Pilar’s mineral resource • Complete resource estimate at Caiamar in Brazil by mid-2010 with further update by end of year • Expand the resource at QDD Lower West in Argentina and continue exploration efforts at Salamanca • Extend known deposits at El Peñón and upgrade inferred resource • Expand footprint of Minera Florida with successful exploration at Chancon-Membrillo Yamana continues with its near-mine exploration program and its efforts to look for new opportunities and on the ground purchases elsewhere in the Americas. The Company is focused on developing its future based on its exploration successes and organic growth. BRAZIL Suruca - Chapada, Brazil Yamana has intersected a new mineralized zone at Suruca, located approximately 6 kilometres northeast of Yamana’s Chapada Mine in central Brazil. Drilling intersections show two mineralized levels, the upper level has an average thickness of 70 metres and the lower level has an average thickness of approximately 20 metres.Exploration drilling to date has defined significant mineral intercepts with continuity along a 500 metre strike length.This mineral trend is wholly within a much larger soil geochemical gold anomaly that extends for over five kilometres on the surface. Yamana has completed 15 holes totaling 2,866 metres to date.The significant drill intersections are summarized below.(See Map A) HOLE From (m) To (m) Interval (m) Gold grade (g/t) SU-04 SU-08 SU-11 SU-13 SU-15 2 These drilling results demonstrate the potential to add ounces from the areas surrounding the mine further extending Chapada’s already long mine life of 17 years.Chapada has historically shown the ability to increase its mineral reserve base as demonstrated in 2008 when mineral reserves increased a full 50% from the previous year. The Company’s efforts have not only been to increase mineral reserves and resources at Chapada, but to use it as a launching point for a regional exploration program.Suruca represents real potential and is a result of these efforts. Objectives for Chapada in 2010 include defining a mineral resource in the Suruca target by 2011. Fazenda Brasileiro, Brazil At Yamana’s Fazenda Brasileiro mine, the Company continues to outline significant exploration potential. The mine was originally acquired in 2003 with 2.5 years of mine life remaining based on known mineral reserves.Yamana has since been mining at Fazenda Brasileiro for 6 years.Recently two new areas have been discovered, CLX2 and Lagoa do Gato, which give Yamana high confidence that significant potential remains at Fazenda Brasileiro.Historical efforts have been to consistently increase the mine life.Current efforts and recent discoveries are intended to redefine Fazenda Brasileiro with the possibility, relating to CLX2 and Lagoa do Gato, of discovering a new mine.Yamana’s exploration focus has been the replacement of mineral reserves and resources at Fazenda Brasileiro. The objective in 2010 will continue these efforts, focusing on meaningfully increasing mineral reserves and resources in these new areas. Lagoa do Gato Geophysical interpretation suggests that the Weber structure, which hosts Yamana’s Fazenda Brasileiro mine, may continue to the northeast through the Rio Itapicuru Greenstone Belt in a zone called Lagoa do Gato, which is located 4 kilometres northeast from Fazenda Brasileiro. This zone consisted of a series of small open pits mined earlier in the 1980s during Fazenda Brasileiro’s heap leach operation. Deeper exploration drilling beneath those pits has intersected mafic lenses with significant high grade mineralization. Drilling to date has identified three mineralized levels and has been traced for 1,200 metres, all still open along strike (See Map B). The Lagoa do Gato trend is at least eight kilometres long, defined by a high magnetic signature. A total of 4,000 metres of diamond drilling have been completed to date. The most significant intersections are summarized as follows: HOLE From (m) To (m) Length (m) Gold grade (g/t) FLG-003 FLG-010 FLG-011 FLG-014 FLG-015 FLG-016 FLG-017 FLG-018 FLG-019 FLG-021 FLG-022 FLG-024 FLG-025 FLG-026 FLG-027 FLG-028 FLG-029 FLG-030 FLG-031 FLG-032 3 Yamana has 20,000 metres of drilling planned for 2010 to continue efforts at these two new areas. At CLX2, 10,000 metres of infill drilling is planned to focus on upgrading the mineral resource and 10,000 metres of exploration drilling is planned for extending Lagoa do Gato. Objectives at Fazenda Brasileiro for 2010: • Continue to extend the Lagoa do Gato mineral resource • Further extend the mine life at Fazenda Brasileiro • Continue defining new near mine targets • Upgrade mineral resources to support future production Jacobina, Brazil Exploration at Jacobina in 2009 focused on near mine efforts and has provided a promising new discovery.Although most of the proven and probable mineral reserves at Jacobina are in areas that are comparatively lower grade, exploration upside is in areas with grade higher than the current mine grade.With the discoveries in 2009, exploration efforts in 2010 will be to more aggressively pursue higher grade areas of mineralization for future mining. A structural and stratigraphic analysis undertaken in 2008 concludes that the Serra da Lagartixa area (Lagartixa Hill), located 2.5 kilometres from the mine site, possibly consists of the north continuity of the Canavieiras Block displaced by a main listric fault (See Map C). Canavieiras is the most significant resource of the Jacobina Mine and the possibility that it continues to the north opens important exploration upside for this mine. The Lagartixa Block is 1,500 metres long with 300 metres of outcropping mineralized conglomerate reef confirmed by old artisanal mining workings and chip samples. This reef is thought to be the reef called Maneira, which represents the topmost reef of Canavieiras. Three holes have been completed to date and the positive results to date are confirming the continuity of the Maneira Reef 700 metres down dip and 600 metres along strike (See Map D). More drilling is necessary to confirm if there is a gap along such continuity.Yamana considers these results significant and will concentrate most of 2010 on near mine drilling in this target. Following are the significant Serra da Lagartixa intersections to date: HOLE From (m) To (m) Length (m) Gold Grade (g/t) LGX-02 3 LGX-03 1 Objectives at Jacobina for 2010: • Upgrade most of the inferred mineral resource to the measured and indicated category • Rapidly accelerate the definition of higher grade areas by 2012 • Continue to focus on Canavieiras to develop Canavieiras North • Regional development and identification of new ore bodies in a regional exploration plan between Jacobina and Pindobasu 4 Pilar, Brazil In April 2009, Yamana delivered an update to Pilar’s inferred mineral resource estimate of 12.6 million tonnes grading 3.61 g/t gold containing 1.4 million gold ounces, which was a substantial increase in inferred mineral resource of 51% and a grade increase of 48% year over year. In 2009, Yamana completed 26,000 metres of infill drilling spacing 50x50 metres and 7,000 metres of exploration drilling. The Company also commenced construction of an exploration ramp to determine the continuity of grade. Drilling in 2009 was focused on extending the main Jordino mineralization down dip and the Company continues to report positive results. The following extension drilling results, plus the results presented in the previous June 2009 news release, continue to show positive drill intercepts between 100 and 300 metres down dip from the mineral resource update provided in April 2009 (See Map E). A total of 12,000 metres of extension drilling has been completed since the last mineral resource and best intersections since the June 2009 news release are summarized below: HOLE From (m) To (m) Length (m) Gold grade (g/t) JD123 4 1 1 1 JD125 2 JD126 1 JD129 8 1 1 JD213 1 1 1 1 JD216 JD222 62 63 1 The drilling program for 2010 includes 18,000 metres of extension drilling, of which 50% is expected to be completed by the end of the first quarter of 2010. Drilling continues to be at the main high grade Jordino deposit and the area between Jordino and Tres Buracos as it continues to appear open down plunge and along strike. Objectives for Pilar in 2010: • Upgrade inferred mineral resource to the indicated category • Determine continuity of grade • Increase total overall mineral resource. 5 Caiamar, Brazil Since its purchase in July 2009, Yamana has completed 28 holes totaling 14,000 metres of exploration drilling at the Caiamar target. Caiamar is located approximately 38 kilometres from Yamana’s Pilar project and just east of the Crixas Greenstone Belt, in the northern portion of a regional Shear Zone within the Guarinos Greenstone Belt. Mineralization consists of arserno-pyrite rich quartz breccias hosted in metagraywacke layers. A total of US$3.4 million has been budgeted for regional exploration and 25,000 metres of drilling at Caiamar. The objective of the drill program for the first year will be to assess the potential of the deposit and evaluate the regional potential inside the Caiamar concessions, in addition to defining the ore bodies. Drilling to date has confirmed the occurrence of mineralized shoots along an area of 2.5 kilometres length and 700 metres wide. The holes CA-007, CA-004 and CA-014 have already confirmed the continuity of central mineralized shoot 500 metres down dip (Map F). Positive drilling intersections to date are summarized as follows: HOLE From (m) To (m) Length (m) Gold grade (g/t) CA-001 CA-002 CA-003 CA-004 CA-006 CA-007 CA-011 CA-013 CA-014 CA-022 CA-023 CA-025 CA-040 CA-082-A CA-093 CA-105 CA-107 CA-120 6 A total of approximately 15,000 metres of drilling has been completed in 2009 with a total of 15,000 metres planned for 2010. Objectives for Caiamar in 2010: • Confirm mineral resource based on historical drilling through infill drilling • Provide a mineral resource estimate by mid-2010 • Provide a subsequent update to the mid-year mineral resource estimate by extension drilling by the end of 2010 ARGENTINA Salamanca - Gualcamayo, Argentina Exploration efforts continued at the Salamanca area located approximately 10 kilometres north of Yamana’s Gualcamayo gold mine within the Gualcamayo mine area in Argentina. Yamana recently completed a core drilling campaign comprised of 17 drill holes for a total of 3,000 metres concentrating on the Salamanca mineralized tensional gash. The high-grade gold valuesencounteredsupport theinterpretation that the main intercepted structure mightcontinue deeper and maintain therobust gold tenor. Results to date continue to compare favourably to results from the three known mineral deposits at Gualcamayo, which have mineral resource grades of 1.08 g/t gold at QDD, and 2.6 g/t gold at both QDD Lower West and AIM. The sediment hosted mineralization at Salamanca is consistent with the other known mineral deposits at Gualcamayo.
